DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 25, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 
Claim Objections

Claim 20 is objected to because of the following informalities:
Claim 20, before “human machine interface” (line 2) should insert – the --. Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, “the processor of the human machine interface is independent of the memory of the human machine interface and is coupled to the memory of the human interface machine via a bus of the human interface machine” is not described in the original disclosure. Instead, parent 15/687,536 discloses “[t]he human machine interface may include: a memory having configuration parameter software stored thereon; a user interface configured to receive configuration parameter input using the configuration parameter software; and a processor configured to send the configuration parameters received from the user interface of the HMI to the remote terminal unit” (paragraph 0008, lines 4-8). Accordingly, the processor of the human machine interface seems to depend on the 

	Prior Art Note

Claims 1-6, 11-18, and 20 do not have prior art rejections.
The combination as claimed wherein a petrochemical measurement system comprising the processor of the human interface machine is independent of the memory of the human interface machine and is coupled to the memory of the human interface machine via a bus of the human interface machine (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s arguments, filed on March 25, 2021, with regard to the specification objection, drawing objection, claim objections, and 112(a) rejections have been fully considered and are persuasive.  Therefore, the objections and rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection (112(a) written description, new matter situation) of the claims is made, as discussed above.

Conclusion


Kuo et al. (US 2012/0277885) discloses a human machine interface (2) comprises a processor (23) and a memory (21) (Fig. 1A). Kuo et al. further discloses that the processor (23) is coupled to the memory (21). However, Kuo et al. does not disclose the processor (23) of the human interface machine (2) is independent of the memory (21) of the human interface machine (2).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 15, 2021